ORDER OF DISBARMENT
A Petition for Reciprocal Discipline was filed November 14, 1991, by counsel for the Disciplinary Board recommending that discipline be imposed against Norman B. Jen-son, a member of the Bar of the State of North Dakota, identical to that imposed in Nevada and that he be disbarred. The Court considered this matter and found according to records of the Court that Nor*819man B. Jenson was admitted to the Bar of North Dakota on April 1, 1950.
IT IS ORDERED, that the Petition for Reciprocal Discipline be granted and that Norman B. Jenson be disbarred from the practice of law in the State of North Dakota and that his Certificate of Admission to the Bar is hereby revoked.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice